IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2569 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 148 DB 2018
                                :
           v.                   :          Attorney Registration No. 77283
                                :
MICHAEL FRANCIS P. BRADLEY,     :          (Philadelphia)
                                :
                Respondent      :


                                      ORDER

PER CURIAM
      AND NOW, this 8th day of February, 2019, upon consideration of the Verified

Statement of Resignation, Michael Francis P. Bradley is disbarred on consent from the

Bar of this Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions

of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).